Citation Nr: 9933773	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-05 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability, claimed as inflammation, soreness, and immobility 
of legs and knees.

2.  Entitlement to service connection for depression.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to 
November 1983.


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development is necessary in this case before a 
decision on the appellant's claims can be made.  In his June 
1996 claim, the appellant stated that he had been treated at 
the VA hospital on Clairmont Road in Decatur, Georgia, in 
1983 for rheumatoid arthritis.  The appellant stated also 
that he had been treated at Grady Hospital in Atlanta, 
Georgia, in 1996 for the same condition.

On September 13, 1999, the appellant contacted the RO by 
telephone.  The appellant stated that he had been treated 
monthly for the past few years at the VA facility in Decatur, 
Georgia.  The appellant requested that the RO obtain these 
treatment records.

The RO has not obtained any VA treatment records nor advised 
the appellant to submit private medical records from Grady 
Hospital.  Where a claimant with a not well-grounded claim 
refers to a specific source of evidence that might well 
ground the claim, VA has a duty to inform the claimant of the 
necessity to submit that evidence to complete his application 
for benefits.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
38 U.S.C.A. § 5103(a) (West 1991).  It is unknown whether 
these medical records to which reference is made above might 
well ground the appellant's claims, but he has alleged that 
they are related to the conditions for which he seeks service 
connection.

Accordingly, in order to assure informed appellate review, 
the case is REMANDED to the RO for the following:

1.  Request all records of any treatment 
at VA facilities reported by the 
appellant that are not already in the 

claims file.  With respect to any VA 
records, all records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

2.  With respect to private medical 
records from Grady Hospital in Atlanta, 
Georgia, advise the appellant to obtain 
and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159(c) (1999).

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Readjudicate the appellant's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to either claim remains 
adverse to the appellant, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












